Citation Nr: 0023761	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical myositis.

2.  Entitlement to service connection for lumbar myositis.

3.  Entitlement to service connection for carpal tunnel 
syndrome.

4.  Entitlement to service connection for hearing loss of the 
right ear.

5.  Entitlement to service connection for diabetes mellitus, 
secondary to service-connected disability.

6.  Entitlement to service connection for hypertension, 
secondary to service-connected disability.

7.  Entitlement to service connection for disability 
manifested by poor vision, including diabetes retinopathy.

8.  Entitlement to service connection for disability 
manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
cervical myositis is not plausible.

2.  The claim of entitlement to service connection for lumbar 
myositis is not plausible.

3.  The claim of entitlement to service connection for carpal 
tunnel syndrome is not plausible.

4.  The claim of entitlement to service connection for 
hearing loss of the right ear is not plausible.

5.  The claim of entitlement to service connection for 
diabetes mellitus secondary to service-connected disability 
is not plausible.

6.  The claim of entitlement to service connection for 
hypertension secondary to service-connected disability is not 
plausible.

7.  The claim of entitlement to service connection for 
disability manifested by poor vision including diabetic 
retinopathy is not plausible.

8.  The claim of entitlement to service connection for 
disability manifested by shortness of breath is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cervical myositis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for lumbar 
myositis is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for carpal 
tunnel syndrome is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for 
hearing loss of the right ear is not well grounded.  
38 U.S.C.A. § 5107(a).

5.  The claim of entitlement to service connection for 
diabetes mellitus secondary to service-connected disability 
is not well grounded.  38 U.S.C.A. § 5107(a).

6.  The claim of entitlement to service connection for 
hypertension secondary to service-connected disability is not 
well grounded.  38 U.S.C.A. § 5107(a).

7.  The claim of entitlement to service connection for 
disability manifested by poor vision including diabetic 
retinopathy is not well grounded.  38 U.S.C.A. § 5107(a).

8.  The claim of entitlement to service connection for 
disability manifested by shortness of breath is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection on a direct and secondary 
basis are well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claim based on direct service connection to be 
well grounded, there must be competent evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order for a claim for secondary service connection to be 
well grounded there must be medical evidence both of a 
current disability and of an etiological relationship between 
that disability and service-connected disability.  Jones v 
Brown, 7 Vet. App. 134, 137-38 (1994).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  For 
secondary service connection to be granted, it must be shown 
that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran's service medical records reflect that he was 
seen in September 1965 with muscle spasms of the right 
trapezius.  Chest X-rays in July and October 1964 were 
negative.  The report of his September 1965 service 
separation examination reflects no pertinent disability.  

All of the competent medical evidence of record has been 
reviewed.  A 1985 letter from a private neurologist reflects 
that the veteran had been under his care since November 1983.  
The veteran's diagnoses and illnesses included hypertension, 
diabetes mellitus, cervical and lumbar myositis, carpal 
tunnel syndrome, and conductive hearing loss of the right 
ear.  Private treatment records dated from 1991 to 1998 
reflect ongoing care with respect to the veteran's eyes and 
diabetic retinopathy.  

A review of all of the medical evidence of record reflects 
that the veteran has been diagnosed as currently having 
cervical myositis, lumbar myositis, carpal tunnel syndrome, 
hearing loss of the right ear, diabetes mellitus, 
hypertension, and diabetic retinopathy.  There is no 
competent medical evidence that the veteran currently has a 
disability manifested by shortness of breath.  Service 
connection is in effect for schizophrenia, evaluated as 100 
percent disabling from December 1968.  However, there is no 
competent medical evidence that provides any nexus between 
the veteran's cervical myositis, lumbar myositis, carpal 
tunnel syndrome, hearing loss of the right ear, diabetes 
mellitus, hypertension, or diabetic retinopathy and his 
active service or any service-connected disability, nor is 
there any competent medical evidence indicating that his 
service-connected disability has aggravated any of these 
disabilities.

The veteran has offered statements and testimony regarding 
his belief that there is a relationship between his active 
service or service-connected disability and these currently 
manifested disabilities, as well as his belief that he has a 
disability manifested by shortness of breath, but he is not 
qualified, as a lay person, to establish a medical diagnosis 
or show a medical etiology merely by his own assertions, as 
such matters require medial expertise.  See Grottveit and 
Espiritu.  The Board therefore concludes that without the 
requisite competent medical evidence establishing either that 
he has currently manifested disability or that currently 
manifested disability is related to service or is proximately 
due to or has been chronically worsened by service-connected 
disability, the claims of entitlement to service connection 
for cervical myositis, lumbar myositis, carpal tunnel 
syndrome, hearing loss of the right ear, diabetes mellitus 
secondary to service-connected disability, hypertension 
secondary to service-connected disability, disability 
manifested by loss of vision, including diabetic retinopathy, 
and disability manifested by shortness of breath are not well 
grounded.  See Caluza and Jones.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for cervical myositis not having been submitted, 
the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for lumbar myositis not having been submitted, the 
appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for carpal tunnel syndrome not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for hearing loss of the right ear not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for diabetes mellitus secondary to service-
connected disability not having been submitted, the appeal 
with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for hypertension secondary to service-connected 
disability not having been submitted, the appeal with respect 
to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for disability manifested by loss of vision, 
including diabetic retinopathy not having 

been submitted, the appeal with respect to this issue is 
denied.

Evidence of a well-grounded claim for entitlement to service 
connection for disability manifested by shortness of breath 
not having been submitted, the appeal with respect to this 
issue is denied.



		
	U. R. POWELL,
	Member, Board of Veterans' Appeals




 

